Title: From Benjamin Franklin to William Lee, 13 August 1778
From: Franklin, Benjamin
To: Lee, William


Sir,
Passy Augt 13. 78
You left a Trunk in my Care seal’d up, and took my Receipt attested by four Witnesses, wherein I promis’d to deliver that Trunk to you or your Order in the same State wherein I receiv’d it. This I am ready to do whenever you please. But I am not willing to have any Concern in the Opening of it, or in examining and Sorting as you desire, the Papers it is said to contain. For this I have my Reasons. And I do not see any Necessity for my being the Person, as here are two other Commissioners, your Brother and Mr. Adams, either or both of whom can do what you desire as well or better than myself. You will be so obliging therefore as to excuse me in this, and command in some other Service Your most obedient and most humble Servant
BF
Honble. Wm Lee Esqr
